Citation Nr: 0518584	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that found new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for residuals of a low back injury.

In November 2003, the Board remanded this matter for the 
issuance of a statement of the case.  The veteran then filed 
a timely substantive appeal, and the case has returned to the 
Board for appellate review.
  

FINDINGS OF FACT

1.  In an April 1958 rating decision, the RO denied 
entitlement to service connection for a low back injury.

2.  The RO notified the veteran of the April 1958 rating 
decision by letter dated April 11, 1958, and he did not 
appeal.  

3.  Evidence received since the April 1958 rating decision 
was either previously submitted, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
raises no reasonable possibility of substantiating the claim.
 

CONCLUSIONS OF LAW

1.  The April 1958 rating decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a low back disorder has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim to reopen, VA satisfied its 
duty to notify by means of a development letter from the RO 
to the veteran dated in January 2003.  He was told of what 
was required to substantiate his service connection claim and 
of his and VA's respective duties, and was asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).
There are no identified, outstanding records requiring 
further development.  In the veteran's March 2005 substantive 
appeal, he stated he had no additional information to submit.  
VA is not obligated to provide a medical examination in this 
case because, as discussed below, he has not presented new 
and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii). 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's petition to reopen.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

The veteran's service medical records show that he suffered 
an injury/contusion to the left sternomanubrial junction in 
June 1946, following an incident when two men bumped into him 
simultaneously from opposite sides.  He was playing with the 
two other men, bumping into each other.  He had immediate 
pain in the back of the neck, left shoulder, and upper 
sternum.  Separation examination in April 1947 revealed a 
normal spine.  

In February 1957, the veteran submitted a claim for service 
connection for a back condition, stating that he was treated 
for a back condition in June 1946.  

In support of his claim, the veteran provided a February 1957 
statement from A.D. West, D.C.  Dr. West reported that he 
treated the veteran for a mid-back ache caused by lifting a 
hydromatic transmission in November and December 1956.  The 
assessment was traumatic fibrositis with subluxation of 8-9 
dorsal vertebrae.  

E.D., an instructor, reported in April 1957 that the veteran 
received treatment for a back condition while he was 
attending school from September 1950 to June 1951 and from 
September 1951 to June 1952.

In April 1957, O.B. Parrott, D.C. reported that he treated 
the veteran for lower back problems from November 1949 to 
March 1950.

In April 1957, the veteran's previous employer (B.M.) 
reported that during his employment from April 1947 to 
January 1949, the veteran suffered from a back condition 
which was not due to any injury received during employment.

Another employer (J.L.H.) reported in April 1957 that while 
working as a service station attendant from 1948 to 1952, the 
veteran suffered periodic back pain which required medical 
treatment.

Dr. C. Bradbrook reported in April 1957 that he treated the 
veteran from May 1947 to December 1948 for a back condition 
resulting from an injury from some time previous.

Dr. West stated in April 1957 that he treated the veteran for 
low back pain in 1951, 1954, and 1956, and that the treatment 
in 1954 and 1956 was for industrial accident claims.

In a May 1957 rating decision, the RO denied service 
connection for a low back disorder.  

In February 1958, Dr. West reported that he treated the 
veteran in February 1951 for subluxation of the first and 
second dorsal vertebrae accompanied by fibrositis.  Dr. West 
also stated that he treated the veteran for a dorsal spine 
problem in November 1956, and that both cases were industrial 
accident cases due to lifting or straining.

In February 1958, Dr. Parrott stated that he first treated 
the veteran in 1950, and that he treated him for 18 months.  
Pertinent diagnoses included torticollis rheumatic.  

In March 1958, Dr. West stated that he treated the veteran in 
January 1951 for pain between the shoulders and in the lower 
back following an industrial injury, with a diagnosis of 
subluxation of some dorsal vertebrae; in June 1954 for a 
lumbosacral lesion, also following an industrial injury; and 
in November 1956 for dorsal spine problems following an 
industrial injury.  

In March 1958, Dr. Parrott stated that he had treated the 
veteran for lumbar, dorsal, and cervical spine problems.  

In April 1958, the RO continued the denial of the claim, and 
the veteran was informed of this and of his appellate rights 
by letter dated April 11, 1958.  He did not appeal.  Thus, 
the April 1958 rating decision is final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.1103.  In December 2002, the 
veteran sought to reopen his claim.

The evidence received subsequent to April 1958 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The veteran's contentions that he suffered an injury during 
service (as demonstrated in the service medical records) and 
that he has a lumbar spine disorder that had its onset during 
service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1958, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay statements concerning the onset of any such condition 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In October 2003, the RO received a copy of a letter from 
Idaho State College, certifying the veteran missed classes 
from 1950 to 1952 due to medical treatment for a back 
condition.  This statement was first received at the RO in 
May 1957 and previously considered by the RO prior to its 
April 1958 rating decision.  Therefore, it cannot be 
considered new.

The claims file now contains medical evidence from a treating 
chiropractor, Jeffrey Pewe, D.C.  This evidence includes 
treatment records and two letters certifying that his 
chiropractic treatment of the veteran began in August 1995.  
Also of record is a statement from Lawrence L. Brock showing 
that he treated the veteran for a back disorder in 1987, as 
well as a statement from Rick Hulbert, D.C. indicating that 
he treated the veteran for cervical and thoracic spine 
disorders in the 1970s and 1980s.  There was, however, 
substantial evidence of post-service treatment for low back 
problems at the time of the April 1958 rating decision.  
These records showing diagnoses of a lumbar spine disorder 
many years after service are cumulative.  There was medical 
evidence before the RO in 1958 showing that the veteran 
suffered from a post-service lumbar spine disorder.  

Medical records that do not mention a lumbar spine disorder, 
even if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.  

The veteran did suffer an injury in service; however, no new 
evidence has been submitted showing a relationship between 
any current lumbar spine disability and the in-service 
injury.  There is no newly submitted medical evidence 
indicating that the veteran has any lumbar spine disability 
that had its onset during active service or within one year 
after his separation from service or that is related to any 
in-service disease or injury.   

Accordingly, the Board finds that the evidence received 
subsequent to April 1958 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a low back disorder.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).
	

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a low back disorder 
is not reopened.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


